Citation Nr: 0424467	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  97-23 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of skull fracture with headaches.

4.  Entitlement to a disability rating in excess of 10 
percent for neuropathy supraorbital nerve.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968 
and from May 1971 to January 1972, including service in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 1996 and January 1997 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  

The procedural history of this appeal is rather complex.  In 
the April 1996 rating decision the RO denied the veteran's 
claim of entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).  The RO 
apparently interpreted a July 1996 VA Form 21-4138 requesting 
entitlement to a total disability rating based on individual 
unemployability (TDIU), as a notice of disagreement (NOD) 
with the April 1996 rating decision.  On that form, the 
veteran stated that he was unemployable due to PTSD, 
traumatic brain, and neuropathy conditions.  Another VA Form 
21-4138 dated in May 1996, but received in September 1996, 
clearly shows intent to appeal the PTSD evaluation.  In 
January 1997, the RO issued a statement of the case (SOC) on 
the PTSD issue.  

Subsequently, by a February 11, 1997 notice letter, the RO 
issued the January 1997 rating decision, which continued the 
50 percent rating for PTSD, and denied a rating in excess of 
10 percent for "residuals of skull fracture with headaches 
and scar."  The decision also denied a rating in excess of 
10 percent for neuropathy of the supraorbital nerve and 
denied entitlement to TDIU.  

On February 14, 1997, the RO received a VA Form 9 addressing 
his PTSD claim and a VA Form 21-4138 stating, "Please 
process my enclosed VA form 9 as my appeal of your denial of 
my claim for an increased service-connected disability rating 
for my [PTSD] and associated unemployability conditions." 
(Emphasis added).  The VA Form 21-4138 was dated January 27, 
1997.  In September 1997 the veteran presented testimony at a 
personal hearing at the RO on all four issues.  A 
supplemental statement of the case (SSOC) was issued in 
February 1998 listing all four issues, although the RO re-
termed the supraorbital nerve neuropathy as "facial 
condition."  It does not appear that a VA Form 9 was 
enclosed for the veteran to complete.  

The next pertinent document in the record is a June 2003 
letter the RO sent pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  The letter indicated that the claims 
being considered were:  PTSD, neuropathy of supraorbital 
nerve, facial scar, residuals of skull fracture with 
headaches, scarring, hypalgesia of the left 
side and scar of right leg.  The veteran was then scheduled 
for updated VA examinations.  In January 2004 the RO issued 
an SSOC on the issues pertaining to PTSD, "residuals of 
skull fracture with scar," "facial condition" and TDIU.  
The cover letter did not reveal that a VA Form 9 was 
enclosed.  On a June 2004 statement on VA Form 646, the 
veteran's representative provided argument pertinent to the 
PTSD and TDIU claims, but requested that reasonable doubt be 
resolved in favor of the veteran for an increase in his 
service-connected disabilities.

In this regard, the Board notes that there is no indication 
that the veteran attempted to perfect an appeal, with respect 
to any claim other than PTSD, within the pertinent time frame 
(within 60 days of the February 1998 SSOC).  However, the 
Board notes that the February 1998 cover letter did not 
provide a copy of a VA Form 9 to assist him in perfecting his 
appeal with respect to the issues other than PTSD.  The Board 
notes that the RO nevertheless continued the appeal, and that 
the VA Form 646 showed an intent to continue an appeal with 
respect to the four claims listed in the February 1998 and 
January 2004 SSOCs.  It is for these reasons that the Board 
concludes it has jurisdiction over the four issues listed on 
the cover page.  See Gonzalez-Morales v. Principi, 16 Vet. 
App. 556, 557 (2003), (appellant's failure to file a timely 
Substantive Appeal from the RO decision did not automatically 
foreclose an appeal, render his claim final, or deprive the 
Board of jurisdiction, unless there was also an indication 
that the RO closed the appeal for failure to file a timely 
Substantive Appeal). 

As a final matter, the Board notes that the veteran was 
examined for his service-connected disabilities of facial 
scar, hypalgesia of the left side, and a scar of the right 
leg in June 2003 at the request of the RO.  However, upon 
completion of the examinations the RO did not issue a 
decision evaluating these disabilities.  These matters are, 
therefore, referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board notes that the veteran's most recent 
VA PTSD examination occurred in June 2003.  A review of this 
examination shows that it only contains the veteran's 
medical, psychiatric, and employment history, and does not 
include the results of the veteran's mental status 
examination.  Specifically, the examination report states, 
"DICTATION STOPPED AT THIS POINT."  This examination report 
does not contain sufficient detail for evaluation purposes, 
apparently due to technical problems, and it must be returned 
as inadequate.  See 38 C.F.R. § 4.2 (2003).  

With respect to the claim for an increased rating for 
neuropathy of the supraorbital nerve, the Board notes that 
neither the February 1998 SSOC nor the January 2004 SSOC 
contained any pertinent rating criteria for that disability.  
The RO has rated this disability under Diagnostic Code 8099-
6009.  The lack of notice of the pertinent rating criteria 
could be prejudicial to the veteran, and remand for issuance 
of an SSOC including Diagnostic Code 6009 is warranted.  The 
RO should also provide the rating criteria for Diagnostic 
Code 8205, as the June 2003 VA examiner noted that the 
supraorbital nerve is a branch of the trigeminal nerve.  

With respect to the residuals of a skull fracture with 
headaches, evaluated under Diagnostic Code 8045-9304, it is 
unclear exactly what disability picture the RO has considered 
when evaluating this disorder.  The Board notes that in a 
January 1980 rating decision, the RO awarded service 
connection for residuals of a skull fracture with headaches 
and scar under Diagnostic Codes 8045-9304.  In an April 1991 
rating decision, the RO awarded a separate rating for the 
veteran's facial scar under Diagnostic Code 7800, and amended 
the skull fracture residuals to read, "residuals of skull 
fracture with headaches."  In a May 1994 rating decision , 
the RO did not address this issue in the decision, but 
changed the codesheet to read "residuals of skull fracture 
with headaches with scar."  In the January 1997 rating 
decision on appeal, the RO carried forward the language from 
the May 1994 rating codesheet.  The RO considered the rating 
criteria under Diagnostic Code 9304 to evaluate this 
condition.  However, in the February 1998 SOC, the RO noted 
that the veteran's nervous manifestations and headaches were 
considered under his PTSD disability, but that he complained 
of a tender scar during his personal hearing.  On the first 
page of the SOC, the issue was listed as evaluation of skull 
fracture with scar.  On the June 2003 VA examination, the 
scar was not shown to be painful.  In the January 2004 SSOC, 
the RO provided the new rating criteria for scars, including 
Diagnostic Codes 7800 and 7804.  In the discussion, the RO 
considered the rating criteria under Diagnostic Code 9304, 
but discussed his symptoms of headaches, memory problems, 
concentration problems and his scar.  

With this procedural history in mind the Board notes that 
under 38 C.F.R. § 4.14:

The evaluation of the same disability under 
various diagnoses is to be avoided.  Disability 
from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so 
that special rules are included in the 
appropriate bodily system for their evaluation. . 
. . Both the use of manifestations not resulting 
from service-connected disease or injury in 
establishing the service-connected evaluation, 
and the evaluation of the same manifestation 
under different diagnoses are to be avoided.

Moreover, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code:

Purely neurological disabilities (such as 
hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc.) following trauma to the brain 
will be rated under the Diagnostic Codes 
specifically dealing with such disabilities.  
Purely subjective complaints (such as headache, 
dizziness, insomnia, etc.) recognized as 
symptomatic of brain trauma will be evaluated as 
10 percent disabling and no more under Diagnostic 
Code 9304.  This 10 percent evaluation will not be 
combined with any other evaluation for a 
disability due to brain trauma.  Ratings in excess 
of 10 percent for brain disease due to trauma 
under Diagnostic Code 9304 are not assignable in 
the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. 
§ 4.124a, Code 8045.

On the June 2003 VA examination, the examiner noted the 
veteran complaining of shortened long-term memory problems 
and difficulty concentrating.  No objective 
neuropsychological testing was conducted with regard to these 
complaints.  The assessment was traumatic brain disorder with 
headaches.  

Due to the confusing procedural history related to the 
residuals of skull fracture with scar versus residuals of 
skull fracture with headaches, and the inter-related nature 
of the symptomatology of PTSD and traumatic brain disorder, 
the Board finds that a remand for a VA examination to 
determine the nature of the veteran's neuropsychiatric 
symptomatology is in order.  

Further, upon readjudication the RO should clarify why a scar 
is being rated under Diagnostic Codes 8045-9304.  For 
example, if, as the February 1998 SSOC indicated, the 
psychiatric and headache symptoms are rated under the PTSD 
disability in accordance with 38 C.F.R. § 4.14, then the 
diagnostic code for the skull fracture should be amended to 
reflect the diagnostic code for the scar.  If, however, the 
veteran is receiving a 10 percent evaluation under Diagnostic 
Code 8045 for reasons other than the scar, then the RO should 
determine whether a separate rating for a facial scar (other 
than disfigurement) is warranted.  

Finally, with respect to the veteran's TDIU claim, the Board 
observes that appellate review of this claim would be 
premature prior to the completion of the development 
requested below on the veteran's increased rating claims and 
re-adjudication of these claims by the RO in the first 
instance.  Therefore, the Board concludes that the issue of 
entitlement to TDIU is inextricably intertwined with the 
increased rating issues and the veteran's TDIU claim also is 
remanded to the RO.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  The RO should contact the veteran and 
his service representative and request 
that they identify any VA and non-VA 
health care providers who have treated 
him for PTSD, residuals of skull fracture 
with headaches, facial scars, and facial 
nerve damage since January 1995.  
Specifically, the RO should obtain the 
veteran's current treatment records from 
the VA Medical Center in Albany, New 
York, as well as any other pertinent 
records identified by the veteran, which 
are not currently of record.  If no such 
records can be located, the RO should 
document such in the veteran's claims 
folder, and notify the veteran of the 
problem.

3.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded 
neurological and psychiatric examinations 
to determine the current nature and 
severity of the veteran's service-
connected PTSD and residuals of skull 
fracture with headaches.  Send the claims 
folder to the examiner(s) for review.  
Request that the examinations include all 
standard studies and tests.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  
Specifically, the examiner(s) should 
indicate whether the veteran suffers from 
traumatic brain disease in addition to 
PTSD.  The examiner(s) also should 
provide a Global Assessment of 
Functioning (GAF) score for psychiatric 
symptomatology related to PTSD and 
residuals of skull fracture.  

Based on a review of the veteran's 
complete claims folder, and based on the 
results of the psychiatric and 
neurological examinations, the 
examiner(s) should also provide an 
opinion concerning the level of social 
and occupational impairment due to the 
veteran's service-connected PTSD and 
residuals of skull fracture with 
headaches.  

4.  Then, the RO should re-adjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.  
The RO should provide adequate reasons 
and bases for its determinations, to 
include clarification of why a scar is 
listed as part of residuals of skull 
fracture with headaches, and addressing 
all issues and concerns that were noted 
in this REMAND.  

5.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  If the 
issue of the evaluation of neuropathy of 
the supraorbital nerve remains adverse, 
the SSOC must include the rating criteria 
under 38 C.F.R. § 4.84a, Diagnostic Code 
6009 and 38 C.F.R. §  4.124a, Diagnostic 
Code 8205.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

